Title: General Orders, 29 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 29th 1775.
Parole, Dartmouth.Countersign, Corke.


A Serjeant and six Men to parade at the Head quarters at eleven OClock, to escort certain prisoners and Deserters to Worcester, this party to be victualled for this day and to morrow: The Serjeant will receive his orders from the Adjutant Genl.
Mr Benjamin Whiting tried by a Court of enquiry ordered in the General Orders of the 27th Instant, whereof Lieut. Col. James Brickatt was president; The Court having maturely considered the Evidence, for and against the Prisoner, as well as what the Prisoner had to offer in his defence, are of opinion that the prisoner is Not guilty of the Crime laid to his charge, and do therefore acquit the prisoner: The General therefore orders the prisoner to be released.
James M’Daniel, tried by a General Court martial, whereof

Col. Glover was President for “forgeing an Order of General Putnams to obtain a quart of Rum, and for abusive Language to Col. Gridley” [is found guilty] and ordered to receive twenty Lashes. The General confirms the sentence, and orders it to be executed after prayer time to morrow.
James Foster of Capt. Butlers Company in Col. Nixon’s regiment, tried by the same General Court Martial for “robbing Dr Foster, Surgeon of the General Hospital” found Guilty of the Charge, is sentenced to receive thirty-nine Lashes, and suffer one Month’s fatigue. The General approves the sentence, and orders it to be put in execution, at the Head of the Regiment, after prayer time to morrow morning.
William Winslow of Capt. Perkins’s Company of Artillery tried by the same Court Martial for “stealing a Cannon Cartridge of powder,” is acquitted.
